Citation Nr: 1758863	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left eye disability to include pterygium, status post-laser peripheral iridotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran underwent basic training at Lackland Air Force Base (AFB), TX in October 1961.  After twenty-four (24) years of Air Force Reserve service, the Veteran retired in 1985.   During his extensive service as an Air Force reservist, the Veteran had multiple periods of activation, including active duty from January 1968 to June 1969.  

This issue arrives before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  (Hereinafter, the agency of original jurisdiction (AOJ).)

In August 2014, the Veteran testified before the undersigned Veterans Law Judge, utilizing videoconference technology.  The transcript of the Veteran's testimony is found on the Legacy Content Manager (LCM).  The Veteran's entire claims file is found in the LCM and Veterans Benefits Management System (VBMS) databases.  

In October 2014, the Board remanded this issue for additional development.  Despite substantial AOJ compliance with the Board's remand directives, the Board concluded additional development was needed.  Consequently, in July 2017, the Board requested an expert opinion from an ophthalmologist.  In August 2017, Dr. A.N., Chief and Professor of Ophthalmology, supplied the requested opinion.  


FINDING OF FACT

The Veteran's currently diagnosed glaucoma and cataract conditions were not incurred in or caused by his active duty service. 



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a left eye disability to include left eye pterygium, status post-laser iridotomy, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

 I. VCAA Notification and Assistance Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits, and it must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service-connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Early in the claim period, and before the AOJ first denied the Veteran's entitlement claim, he received VCAA compliant notification in December 2009.  Thereby, VA explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Throughout the claim period, VA has continued to notify the Veteran of the requisite procedures and steps in the appeal process.   Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). 

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   In order to identify the etiology of the Veteran's current eye diagnoses, the Board provided the claims file to a Chief and Professor ophthalmology.  Dr. A.N. delivered a report on the etiology of the Veteran's eye diagnoses in October 2017. 

The Board has concluded that the specialist's report, regarding etiology, is adequate to render a decision on the Veteran's claim.  Barr, 21 Vet. App. at 312.  The provider reviewed pertinent service and post-service treatment records and provided a rationale for the opinion reached.  Accordingly, the Board finds that the examination, combined with the other evidence of record, is sufficient to render a decision in this appeal. 

Also of record, and considered in connection with the claim on appeal, are the various statements provided by the Veteran, the Veteran's representative, and hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony, demonstrated that he had knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2). 

With respect to the Veteran's service-connection claim for left eye pterygium, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

 II. Applicable Law and Regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159 (a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159 (a)(2).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

III. Service Connection in General

Service connection may be established for disability resulting from personal injury suffered or disease contracted while in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where service connection for any disability is sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board notes that the vast majority of the Veteran's service occurred in the Air Force Reserve.  Consequently, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106 (d); 38 C.F.R. § 3.6 (e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324.

IV. Analysis 

As previously noted, the Veteran began basic Air Force training in October 1961.  Through military personnel records, and records maintained by the Defense Finance and Accounting Services, additional periods of ACDUTRA and INACDUTRA were identified in 1976, 1977, 1978, 1980, 1981, 1982, 1983, 1984 and 1985.  For the reason(s) discussed below, the Board concludes that the Veteran's current eye disorders did not originate during any periods of Air Force Reserve service, to include ACDUTRA and/or INACDUTRA.

The first, requisite element for entitlement to service connection is a current disability.  See Hickson, 12 Vet. App. at 253.  Here, Dr. Perez-Becarra provided diagnoses for bilateral Chronic Open Angle Glaucoma and Cataracts on July 8, 2014.   In April 2015, the impression of Dr. Abrams was chronic narrow angle glaucoma.  Consequently, the Board is satisfied that the first element of a service-connection claim is supported by the record.  The remainder of the Board's analysis will revolve around the second and third elements, an in-service incurrence and nexus.  Id. 

In a December 2009 authorization form, the Veteran asserted that he "(s)tarted having problems (vision, frequently redness, irritation, and tearing) to both eyes in 1972 (during active duty), but received treatment to left eye only at Kelly AFB clinic."  In a September 2015 statement, the Veteran revealed that while on active duty on Ramstein Air Base, Germany, he conducted, " field training exercise, plumbing work, and soldering copper pipes.  The soldering cause aggravation to my eyes."  In his December 2016 statement, the Veteran averred that 1) he was "exposed to an extensive amount of sunlight" and 2) he has "bad eyes due to prolonged exposure to ultra violet sun."

Service treatment records reflect that, on August 1, 1972, the Veteran reported "eye trouble."   The STRs note that the Veteran was a welder when he sought treatment for eye trouble.  The Kelly AFB provider identified left eye pterygium, but there was no indication of issues in the outer-eye chamber.  The Kelly AFB provider's impression, "irritated pterygium."  Nevertheless, because the Veteran complained of pain in the left eye for two weeks, an eye consultation was scheduled.   

Later in 1972, Dr. Trevino conducted an unremarkable, follow-up consultation of the Veteran for pterygium at the Kelly AFB eye clinic.   The remainder of the Veteran's STRs is likewise devoid of provider treatment notes that would benefit or substantiate this claim for service connection.  

In December 2009, the Veteran authorized the release of treatment and surgical records relating to his bilateral pterygium.  The pterygium removal surgery took place on December 1, 1983.  In March 2010, Southwest General Hospital responded to the Veteran's authorized release of information.  They informed VA that, "any charts over 10yrs have been shredded."

In June 2010, the Veteran underwent bilateral iridotomy surgery.  The identified reason for this surgery: "high pressure within the eye or a crowdedness of structures in the front part of the eye . . .."  The identified purpose of this surgery: "allow fluid that is trapped behind the iris to move into the front part of the eye . . . ."  The provider did not address etiology or causation in the surgical notations.

In August 2014, the Veteran testified that he first went to the Air Force Reserve clinic in August 1972 for left eye symptoms.  He testified that he underwent an optical operation in 1983 at the Southwest General Hospital.  Through testimony, the Veteran reveals that the surgical removal of pterygium(s)  occurred two years prior to his retirement from the Air Force Reserve in 1985.  He testified that he did not know if there was any relationship between his current condition, glaucoma, and the bilateral pterygium.   He testified that he did not remember an active-duty eye examination when leaving ACDUTRA (June 1969); but, he reported that, "(i)t was just hurting and tears would come out."  He testified that medical providers had informed him that "I got that because I was I the sun a lot, and I didn't wear sunglasses."

In May 2017, the Veteran's representative asserted that "(military service) placed him in a position where he was exposed to an extensive amount of sunlight, and the fumes associated with soldering . . . leading to him developing eye disorders, that now include glaucoma."

In July 2017, the Board determined that resolution of the Veteran's claim required the opinion of a specialist, because the Veteran's claims file was devoid of competent medical evidence on the etiology of his current diagnoses.
Examples of the Veteran's experience(s) and exposure(s) while on activity duty were identified for the specialist.  The experiences identified included, but were not limited to, guard duty at Travis AFB, soldering pipes at Kelly AFB, soldering pipes in Germany, and field training and soldering pipes at Hickam AFB.  The Board specifically directed the specialist to "consider . . . the Veteran's credible reports of exposure to sun light and duties related to his reports of participating in field training, and work with plumbing and soldering pipes."

In October 2017, VA received the medical opinion of a specialist, a Chief and Professor of Ophthalmology.  The specialist reviewed the Veteran's electronic claims file prior to delivering four medically competent conclusions.  First, the specialist identified the relevant, current eye disabilities: glaucoma and cataract.  The specialist opined that, "(i)t is NOT likely that either eye disability manifested during a period of active duty or ACDUTA."  The specialist also opined that, "(i)t is NOT likely that either eye disability was aggravated during a period of active duty or ACTDTUA."  Finally, the specialist opined that, "(i)t is NOT likely that either disability was sustained during a period of INACDUTRA."  The specialist supplied the following reasoning for the four conclusions, "the 2 diagnoses, glaucoma and cataract, are very common among this demographic, and are often found in patients who never served in the military not have had significant exposure to sunlight (), plumbing, or soldering pipes."
 
While the Board acknowledges the Veteran's credible reports of eye symptoms while on ACDUTRA and INACDUTRA in the Air Force Reserve, there is no competent medical evidence to tie his surgically-removed, bilateral pterygium to his current diagnoses, glaucoma and cataract.  Meaning, the Board cannot find a correlation between the current diagnoses and an in-service incurrence.  Because the evidence in the claims file does not support the second and third elements, the Board cannot award service connection for left eye pterygium, status post-laser peripheral iridotomy.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements supporting his claim. While the Veteran believes that he has a left eye disability related to service, as a layperson, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of eye disabilities are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of any current left eye disability is not competent medical evidence. Thus, the Veteran's own opinion regarding the etiology of his left eye disabilities is not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344   (2012).
	

ORDER

Entitlement to service connection for left eye pterygium, status post-laser peripheral iridotomy, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


